On Application for Rehearing.
Watkins, J.
On the part of the State an application for rehearing is filed.
It stands on four propositions.
(1) That, under Act 73 of 1898, prescription does not lie when the jury finds a verdict for a lesser offence than the one charged.
We think thalT the terms of that statute do not include the case brought against the accused. The statute reads: “Nor shall the prescription and exemption hereinbefore provided apply to any case of a lesser crime or offence under an indictment for murder, robbery, forgery or counterfeitingThe accused was not charged with any of the offences before stated.
(2) That the Supreme Court has jurisdiction in criminal eases on questions of law alone.
We think that the question growing out of the refusal of the court to instruct the jury as requested, was a question of law, and not one of .fact. The question of the onus of proof in matter such as that decided by us has always been considered a question of law. The de*1185eisions cited in our original opinion are, that it has always been so treated by this court.
The third proposition that the Supreme Court cannot take cognizance of facts relative to the questions of-preseription, we consider is included in the second proposition, and for that reason we pass it without comment.
And, lastly, as to the fourth proposition on behalf of the State, it is stated; where the question grows out of the refusal to give a special instruction, and the request is erroneously refused, “it is only an error, and the case should be remanded.”
We are informed by the recital in the bill of exception, and this is not denied by the learned judge of the District Court, that no evidence went to the jury proving that the accused was a fugitive from justice. The ruling in that respect was stated in our original opinion.
The averment of the information, that the defendant was a fugitive, was not proven. It follows that the State did not negative the plea filed by the defendant that more than twelve months had elapsed between the commission of the offence and the bringing of the information, and the accused cannot be tried for the same offence, in order to> enable the State to prove an allegation negativing the plea of prescription.
Had the onus of proof been with the defendant, instead of with the State, and he failed to prove that he was not a fugitive, he would not have been entitled to another trial.
The same rule governs the State.
In declining to remand the case, we deem it proper to state that the defendant cannot be placed in jeopardy and cannot again be prosecuted for the offence; and reiterate that the defendant is entitled to be discharged and released; and it is so ordered.
Although it is not of any practical importance, we desire to cancel and take out of our former decree the words: “that the information filed in this case is a nullity;” and we leave the remainder of the decree undisturbed, and in full force. Applications for rehearing refused both as relates to the State and to the accused.
Blanchard, J., dissents.